FILE COPY




                 IN THE SUPREME COURT OF TEXAS

                                       NO. 12-0045

ROBERT WAYNE SNEED, JAMES H. TICHENOR, FRED WOLGEL, JAMES F.
   O’DONNELL, TEXAS UNITED CORPORATION, AND UNITED SALT
                  CORPORATION, PETITIONERS

                                              V.

LLOYD P. WEBRE, JR., INDIVIDUALLY AND DERIVATIVELY ON BEHALF
 OF TEXAS UNITED CORPORATION AND UNITED SALT CORPORATION,
                           RESPONDENTS

                 No. 2009-23093 in the 11th District Court, Harris County


                                      BILL OF COSTS

Petition for Review

Type of Fee                 Charges     Paid           By
Exhibits Filed              $25.00      $25.00         Paid by Lloyd P. Webre, Jr.
Miscellaneous Motion        $10.00      $10.00         Paid by Lloyd P. Webre, Jr.
Submiss/Oral Argument       $75.00      $75.00         Paid by Texas United Corporation, et al.
Miscellaneous Motion        $10.00      $10.00         Paid by Robert Wayne Sneed
Miscellaneous Motion        $10.00      $10.00         Paid by Lloyd P. Webre, Jr.
Miscellaneous Motion        $10.00      $10.00         Paid by Lloyd P. Webre, Jr.
Miscellaneous Motion        $10.00      $10.00         Paid by Texas United Corporation, et al.
Miscellaneous Motion        $10.00      $10.00         Paid by Lloyd P. Webre, Jr.
Miscellaneous Motion        $10.00      $10.00         Paid by Lloyd P. Webre, Jr.
Petition for Review Filed   $125.00     $125.00        Paid by Robert Wayne Sneed
M/E/T to file Petition      $10.00      $10.00         Paid by Texas United Corporation, et al.

Clerk’s Record              $726.00     Unknown        3 Volumes




                                         Page 1 of 2
                                                                                        FILE COPY




Balance of costs owing to the Supreme Court of Texas:        0.00


       Lloyd P. Webre, Jr. shall recover, and Robert Wayne Sneed, James H.
       Tichenor, Fred Wolgel, James F. O’Donnell, Texas United Corporation, and
       United Salt Corporation shall pay, the costs incurred in this Court and in the
       court of appeals.



       I, BLAKE A. HAWTHORNE, CLERK of the Supreme Court of Texas, do hereby
certify that the above and foregoing is a true and correct copy of the cost bill of the Supreme
Court of Texas, showing the charges and payments, in the above numbered and styled cause, as
the same appears of record in this office.
                                              with the seal thereof annexed, at the City of Austin,
                                              this the 9th day of July, 2015.
                                              BLAKE A. HAWTHORNE, Clerk



                                              By Monica Zamarripa, Deputy Clerk




                                             Page 2 of 2